 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1008 
In the House of Representatives, U. S.,

January 19, 2010
 
RESOLUTION 
Honoring the contributions of Catholic schools. 
 
 
Whereas Catholic schools in the United States are internationally acclaimed for their academic excellence, but provide students with more than an exceptional scholastic education; 
Whereas Catholic schools ensure a broad, values-added education emphasizing the lifelong development of moral, intellectual, physical, and social values in young people in the United States; 
Whereas the total Catholic school student enrollment for the 2008–2009 academic year was nearly 2,200,000 and the student-teacher ratio was 14 to 1; 
Whereas Catholic schools teach a diverse group of students; 
Whereas nearly 30 percent of school children enrolled in Catholic schools are from minority backgrounds, and nearly 15 percent are non-Catholics; 
Whereas Catholic schools produce students strongly dedicated to their faith, values, families, and communities by providing an intellectually stimulating environment rich in spiritual, character, and moral development; 
Whereas in 2000, the Catholic high school graduation rate was 99 percent, with 80 percent of graduates attending four-year colleges and 17 percent attending two-year colleges or technical schools; 
Whereas in the 1972 pastoral message concerning Catholic education, the National Conference of Catholic Bishops stated: Education is one of the most important ways by which the Church fulfills its commitment to the dignity of the person and building of community. Community is central to education ministry, both as a necessary condition and an ardently desired goal. The educational efforts of the Church, therefore, must be directed to forming persons-in-community; for the education of the individual Christian is important not only to his solitary destiny, but also the destinies of the many communities in which he lives.; 
Whereas the week of January 31, 2010, to February 6, 2010, has been designated as Catholic Schools Week by the National Catholic Educational Association and the United States Conference of Catholic Bishops; 
Whereas the Nation’s Catholic schools emphasize the lifelong development of moral, intellectual, physical, and social values in addition to academic excellence; 
Whereas Catholic schools educate a diverse group of students from all regions of the country; and 
Whereas the theme for this year’s Catholic Schools Week 2010 is Dividends for Life—Faith, Knowledge, Discipline, and Morals: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals of Catholic Schools Week, an event co-sponsored by the National Catholic Educational Association and the United States Conference of Catholic Bishops and established to recognize the vital contributions of the thousands of Catholic elementary and secondary schools in the United States; 
(2)applauds the National Catholic Educational Association and the United States Conference of Catholic Bishops on their selection of a theme that all can celebrate; and 
(3)congratulates Catholic schools, students, parents, and teachers across the Nation for their ongoing contributions to education, and for the key role they play in promoting and ensuring a brighter, stronger future for this Nation. 
 
Lorraine C. Miller,Clerk.
